Citation Nr: 1118453	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  08-26 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to greater than a 10 percent rating for lumbar sprain prior to December 22, 2009.

2.  Entitlement to greater than a 20 percent rating for lumbar sprain beginning December 22, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 2006, when he retired.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at an October 2010 hearing held before the undersigned Veterans Law Judge sitting at the RO, a transcript of which is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. VA will notify the appellant if further action is required.


REMAND

At his October 2010 Board hearing, the Veteran testified that he continued to receive treatment from his private physician, Dr. Rehman, for his service-connected lumbar sprain.  Review of the claims file reveals that the most recent treatment records from Dr. Rehman's practice are dated in August 2009.  Records dated from that time through the present must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).

The most recent VA spine examination was conducted in December 2009.  The Veteran testified at his October 2010 Board hearing that he believed that his lumbar sprain had increased in severity since his that examination.  He was now utilizing opioid medications such as Oxycodone, as well as undergoing physical therapy 2-3 times per week, and receiving electrotherapy and chiropractic massage.  He also testified that he had pain radiating into his legs as well as lumbar muscle cramping, causing incapacitating episodes where he had to lie down in bed.  A new VA examination is thus required so that the current severity of the Veteran's service-connected lumbar sprain may be determined.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining authorization from the Veteran, obtain copies of all treatment records from Dr. Rehman dated from August 2009 to present and associate them with the claims file.  If, after making reasonable efforts to obtain these records the RO is unable to secure same, notify the Veteran and (a) identify the specific records that are unobtainable; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar sprain.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's lumbar sprain must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner must state whether there is any evidence of favorable or unfavorable anklyosis of the spine, and determine the range of motion of the cervical and lumbar spine, in degrees, noting by comparison the normal range of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar sprain, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable anklyosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the low back could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's lumbar sprain.  It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

3.  Notify the Veteran that it is his responsibility to report for the examinations scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  The Veteran testified at his October 2010 Board hearing that he was willing to report for a new examination; if he does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

4.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


